Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/29/2021 were compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Application No. 17/139614, Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of application no. US 10909825  B2 (16/734221). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitation of Claims 1-20 of 17/139614 application is anticipated by the claims 1-19 of application no. US 10909825 B2 (16/734221). Claims 1-20 of 17/139614 are therefore not patentably distinct from the patented applications US 10909825  B2 (16/734221), and unpatentable for obvious-type double patenting.

Instant Application No.17/139614
Patent NO. US 10909825  B2 (16/734221)
1. A security system including an outdoor security device comprising:

a housing elongate along a first direction, the housing comprising a top end, a bottom end, and a hollow inner portion;

a light coupled to the housing and located within the hollow inner portion;

a camera and a lens coupled to the housing, the lens located between the camera and the top end such that the camera is configured to capture images around a perimeter of the outdoor security device;

and at least one directional microphone communicatively coupled to the camera and configured to determine a location of a detected sound whereby the camera performs a frame lock to capture an image associated with the detected sound.
1. A security system including an outdoor security device comprising:

a housing elongate along a first direction, the housing comprising a top end, a bottom end, and a hollow inner portion;

a light coupled to the housing and located within the hollow inner portion;

a camera and a lens coupled to the housing, the lens located between the camera and the top end such that the camera is configured to capture images around a perimeter of the outdoor security device; 

a visual adjustment device coupled to the top end of the housing, wherein the visual adjustment device is aligned with the lens and the camera such that the visual adjustment device is configured to allow the camera to capture images around the perimeter of the outdoor security device; and one or more microphones communicatively coupled to the camera, wherein each one of the one or more microphones comprises a directional microphone configured to determine a location of a detected sound whereby the camera performs a frame lock to capture an image associated with the detected sound.
2. The security system of Claim 1, wherein the at least one directional microphone comprises a first port and a second port configured to determine the location of the detected sound whereby the camera performs the frame lock to capture the image associated with the detected sound.
2. The security system of claim 1, wherein each one of the one or more microphones comprises a first port and a second port configured to determine the location of the detected sound whereby the camera performs the frame lock to capture the image associated with the detected sound.
3. The security system of Claim 1, wherein the at least one directional microphone comprises a first directional microphone and a second directional microphone each communicatively coupled to the camera, the first directional microphone and the second directional microphone located on opposite sides of the housing and configured to determine the location of the detected sound whereby the camera performs the frame lock to capture the image associated with the detected sound.
3. The security system of claim 1, wherein the one or more microphones comprises a first directional microphone and a second directional microphone each communicatively coupled to the camera, the first directional microphone and the second directional microphone located on opposite sides of the housing and configured to determine the location of the detected sound whereby the camera performs the frame lock to capture the image associated with the detected sound.
4. The security system of Claim 1, further comprising a visual adjustment device coupled to the housing and located along the hollow inner portion of the housing adjacent the top end, wherein the visual adjustment device is aligned with the lens and the camera such that the visual adjustment device is configured to allow the camera to capture images around the perimeter of the outdoor security device.
6. The security system of claim 1, wherein the lens comprises a convex lens configured to allow the camera to capture images around the perimeter of the outdoor security device.
5. The security system of Claim 4, wherein the visual adjustment device comprises a 2 cone-shaped mirror having a tip facing towards the camera and the lens.
4. The security system of claim 1, wherein the visual adjustment device comprises a cone-shaped mirror having a tip facing towards the camera and the lens.


6. The security system of Claim 4, wherein the lens comprises a flat lens.
5. The security system of claim 1, wherein the lens comprises a flat lens.


7. The security system of Claim 1, wherein the lens comprises a convex lens configured to allow the camera to capture images around the perimeter of the outdoor security device.
6. The security system of claim 1, wherein the lens comprises a convex lens configured to allow the camera to capture images around the perimeter of the outdoor security device.
8. The security system of Claim 1, wherein the camera is configured to capture images 360-degrees around the outdoor security device.
7. The security system of claim 1, wherein the camera is configured to capture images 360-degrees around the outdoor security device.
9. The security system of Claim 1, wherein the camera is configured to capture images along a vertical field of view that is less than or equal to about 220-degrees.
8. The security system of claim 1, wherein the camera is configured to capture images along a vertical field of view that is less than or equal to about 220-degrees.
10. The security system of Claim 1, further comprising a substantially clear portion coupled to the housing and located adjacent the top end, wherein the camera is configured to capture images around the perimeter of the outdoor security device through the substantially clear portion.
9. The security system of claim 1, further comprising a substantially clear portion coupled to the housing and located adjacent the top end, wherein the camera is configured to capture images around the perimeter of the outdoor security device through the substantially clear portion.

11. The security system of Claim 1, further comprising a power cord electrically coupled to at least one of the light, the camera, and the least one directional microphone, wherein the power cord is configured to receive power from an external power source.
10. The security system of claim 1, further comprising a power cord electrically coupled to at least one of the light, the camera, and the one or more microphones, wherein the power cord is configured to receive power from an external power source.
12. The security system of Claim 11, further comprising a battery electrically coupled to at least one of the power cord, the light, the camera, and the at least one directional microphone, wherein the battery is configured to be recharged via power received from the power cord, and the battery is configured to thereby provide power to at least one of the light, the camera, and the at least one directional microphone.
3. The security system of claim 1, wherein the one or more microphones comprises a first directional microphone and a second directional microphone each communicatively coupled to the camera, the first directional microphone and the second directional microphone located on opposite sides of the housing and configured to determine the location of the detected sound whereby the camera performs the frame lock to capture the image associated with the detected sound.
13. The security system of Claim 1, further comprising a remote server 2 communicatively coupled to at least one of the light, the camera, and the at least one directional microphone.
3. The security system of claim 1, wherein the one or more microphones comprises a first directional microphone and a second directional microphone each communicatively coupled to the camera, the first directional microphone and the second directional microphone located on opposite sides of the housing and configured to determine the location of the detected sound whereby the camera performs the frame lock to capture the image associated with the detected sound.
14. The security system of Claim 13, further comprising a remote computing device communicatively coupled to least one of the light, the camera, the at least one directional microphone, and the remote server, wherein the remote computing device is configured to receive an alert in response to the at least one directional microphone receiving the detected sound.
13. The security system of claim 12, further comprising a remote computing device communicatively coupled to least one of the light, the camera, the one or more microphones, and the remote server, wherein the remote computing device is configured to receive an alert in response to the one or more microphones receiving the detected sound.
15. The security system of Claim 1, wherein the light is configured to illuminate an area around the outdoor security device.
14. The security system of claim 1, wherein the light is configured to illuminate an area around the outdoor security device.
16. The security system of Claim 1, wherein the light is configured to illuminate and pulse in a strobing pattern.
26. The method of claim 22, further comprising in response to the detecting, illuminating the light and pulsing the light in a strobing pattern.
17. The security system of Claim 16, wherein the strobing pattern comprises a plurality of colors.
16. The security system of claim 15, wherein the strobing pattern comprises a plurality of colors.
18. The security system of Claim 16, wherein the strobing pattern comprises a plurality of pulse rates.
17. The security system of claim 15, wherein the strobing pattern comprises a plurality of pulse rates.

19. The security system of Claim 1, further comprising a speaker coupled to the housing and communicatively coupled to at least one of the light, the camera, and the at least one directional microphone.
3. The security system of claim 1, wherein the one or more microphones comprises a first directional microphone and a second directional microphone each communicatively coupled to the camera, the first directional microphone and the second directional microphone located on opposite sides of the housing and configured to determine the location of the detected sound whereby the camera performs the frame lock to capture the image associated with the detected sound.
20. The security system of Claim 1, further comprising: a wireless communication module coupled to the housing, wherein the wireless communication module comprises at least one of a Wi-Fi extender, Wi-Fi booster, and Wi- Fi repeater; and an antenna coupled to the housing and communicatively coupled to the wireless communication module.
19. The security system of claim 1, further comprising: a wireless communication module coupled to the housing, wherein the wireless communication module comprises at least one of a Wi-Fi extender, Wi-Fi booster, and Wi-Fi repeater; and an antenna coupled to the housing and communicatively coupled to the wireless communication module.


 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698